RESOLVED, that the Funds and the Adviser shall be covered under a joint insured fidelity bond issued by Travelers Insurance for the period from March 15, 2007 to March 15, 2008, with an aggregate coverage amount of $10 million in accordance with the requirements of Rule 17g-1 under the 1940 Act, as amended (the ”Joint Fidelity Bond”); FURTHER RESOLVED, that the President or Vice President is authorized and empowered to enter into a joint insureds agreement by and among the Funds and the Adviser, which provides, among other things, that in the event recovery is received under the Joint Fidelity Bond as a result of a loss sustained by one or more other named insureds, that each insured shall receive an equitable and proportionate share of the recovery, but at least equal to the amount which each insured would have received had each Fund provided and maintained a single insured bond with the minimum coverage required by paragraph (d) (1) of Rule 17g-1; and FURTHER RESOLVED, that the premium of $21,500 be allocated 25% to the Adviser and 75% to the Funds.With respect to each Fund, a percentage of 75% of the $21,500 premium will be allocated to each Fund taking all relevant factors into consideration, including but not limited to, the number of parties named as insured, the nature of the business activities of such other parties, the amount of the Joint Insured Bond, the amount of the premium for such Joint Insured Bond, and the extent to which the share of the premium allocated to each Fund under the bond is less than the premium which each Fund would have had to pay had it maintained a single insured bond; and FURTHER RESOLVED, that the President or Vice President of each Fund is authorized and directed to take all action necessary or proper to carry into effect the foregoing resolutions, and that David T. Henigson be and he hereby is designated as the officer who shall make filings and give the notices on behalf of the Funds required by Rule 17g-1. INVESTMENT COMPANY BLANKET BOND St.
